ORDER
PER CURIAM.
Plaintiff, Timothy Schrum and Myrna Lynn Schrum, appeal from the grant of summary judgment in favor of defendant, Sulzer Spine-Tech Surgical, Inc. (Spine-Tech), in their action for negligent entrustment.
We have reviewed the record on appeal. No error of law appears. An opinion would have no precedential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).